Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 5/29/19 and 1/17/19 have been considered by the Examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 and 23 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Oh (US20180239177).
Regarding claim 1, Oh teaches a near-eye display comprising:
a display device (HMD) configured to generate a first image and a second image (virtual images and/or real world images to the user); and a first assembly of polarization sensitive lenses (see figures 26 and 33 for example) comprising:
a first lens (L1 or L2 or 3300-1 or 3300-2) having different optical powers for light in a first polarization state and light in a second polarization state (paragraphs 241,247,288);
a second lens (L1 or L2 or 3300-1 or 3300-2 having different optical powers for light in the first polarization state and light in the second polarization state (paragraphs 242,247,288); and
a switchable polarization converter (2508, 3300/HW)configured to, after being turned on, convert light (paragraph 219,220, 223) in the first polarization state to light in the second polarization state, wherein the first assembly is configured to:
form, with the switchable polarization converter turned off, a virtual image of the first image on a first image plane of the near-eye display (for example figures 26a, 26c and 33B); and
form, with the switchable polarization converter turned on, a virtual image of the second image on a second image plane of the near-eye display, wherein the second image plane and the first image plane are at different distances from the near-eye display(for example 33C; paragraphs 282,288,289, 291).
Regarding claim 2, the near-eye display of claim 1, wherein the first lens and the second lens are passive or active liquid crystal lenses (paragraphs 294,295,281).
Regarding claim 3, the near-eye display of claim 1, wherein the first assembly is further configured to form a virtual image of a third image (via 3300-3) generated 
Regarding claim 23, see Examiner’s notes in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20180239177).
Regarding claim  4, Oh teaches the near-eye display of claim 1, wherein: the first polarization state is a first linear polarization state (paragraph 239 and 242); the second polarization state is a second linear polarization state with a polarization 
 the first lens has a first non-zero optical power for light in the first linear polarization state and a zero optical power for light in the second linear polarization state (paragraph 242); and
the second lens has a second non-zero optical power for light (paragraph 242).  Ho also teaches the lens can be switchable lens to control the focal power (paragraph 247). 
 Oh fails to specifically disclose an embodiment wherein the second lens has a second non-zero optical power for light in the second linear polarization state and a zero optical power for light in the first linear polarization state.  
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Oh provides a variable focus lens HMD which could provide different refractive power to compensate for optical path lengths, polarization of light, environment and the users line of sight/eye convergence. 
Regarding claim 5, Oh teaches the near-eye display of claim 4, wherein the switchable polarization converter (2508, 3300)) includes a switchable liquid crystal half-wave plate (paragraphs 220,223,287). 
Regarding claim 6, Oh teaches wherein the switchable polarization converter includes a switchable liquid crystal polarization rotator; however, Ho fails to specifically disclose the LC polarizer including a 90° twisted nematic liquid crystal cell. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Oh teaches the near-eye display of claim 4, wherein:
the switchable polarization converter (2508) is positioned between the display device (2504) and the first lens (L1); the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to the second non-zero optical power (the lenses have different focal lengths/depths).

Claims 9-13 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20180239177) in view of Sung et al (US20180107000-IDS REF).
Regarding claim 9, Oh teaches the near-eye display of claim 1, wherein:
the first polarization state is a first circular polarization state (paragraph 289-290); the second polarization state is a second circular polarization state having a handedness opposite to a handedness of the first circular polarization state (paragraphs 289-290); the first lens (L1 or L2 or 3300) has an optical power X for light in the first circular polarization state and an optical power -X for light in the second circular polarization state;
the second lens (L1 or L2 or 3300) has an optical power Y for light in the first circular polarization state and an optical power -Y for light in the second circular polarization state; and the switchable polarization converter (2508, 3300/HWP) includes a switchable half-wave plate. Oh teaches the first and second lens can have opposite optical powers.  However, Oh fails to specifically disclose first lens has an optical power -X for light in the second circular polarization state and an optical power -Y for light in the second circular polarization state. 
	In same field of endeavor, Sung et al teaches the near-eye display of claim 1, wherein: the first polarization state is a first circular polarization state (paragraph 81); the second polarization state is a second circular polarization state having a handedness opposite to a handedness of the first circular polarization state (paragraph 82); the first lens (LN1) has an optical power X for light in the first circular polarization state and an optical power -X for light in the second circular (see table 1) polarization state; the second lens (LN2) has an optical power Y for light in the first circular polarization state and an optical power -Y for light in the second circular polarization state; and the switchable polarization converter (WP10).  Sung teaches the first and second lens having difference optical powers for different polarization states; and having a positive optical power for one state and a negative optical power for the other state in a single lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of 
Regarding claim 10, Oh teaches the near-eye display of claim 9, wherein the switchable polarization converter (3300/HWP2) is positioned between the first lens and the second lens (see figures 33A for example).
Regarding claim 11, Oh teaches the near-eye display of claim 1, wherein the first assembly further comprises a polarizer (2512, 2608) configured to polarize light from the first image and the second image into light in the first polarization state (see also paragraphs 321-322).
Sung also teaches the near-eye display of claim 1, wherein the first assembly further comprises a polarizer (WP10) configured to polarize light from the first image and the second image into light in the first polarization state.
Regarding claim 12, Oh the near-eye display of claim 1, further comprising a second assembly of polarization sensitive lenses (right and left eye). However Oh fails to specifically disclose wherein the second assembly has opposite optical power compared with the first assembly. 
	Sung teaches a HMD with two optical assembly. Sung further teaches the first and second lens having difference optical powers for different polarization states; and having a positive optical power for one state and a negative optical power for the other state. The optical powers balance each other to provide a compound lens system that allows for lens effects on one polarization direction and flat plat effect for the other polarization direction (paragraphs 42 and 152). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include where the first and second assembly have 
Regarding claim 13, Oh teaches the near-eye display of claim 12, wherein the second assembly comprises: a third polarization (another L1 or L2 or 3300) sensitive lens having an optical power opposite to an optical power of the first lens for light in the first polarization state; a fourth polarization sensitive lens (another L1 or l2 or 3300) having an optical power opposite to an optical power of the second lens for light in the second polarization state; and
a second switchable polarization converter configure to, after being turned on, convert light in the first polarization state to light in the second polarization state- Oh teaches an HMD with two optical channels (see paragraphs 72 -78; also see Examiner’s notes in claim 1).
Regarding claim 16, Oh teaches a lens assembly for near-eye display, the lens assembly comprising:
a first polarization-dependent lens (L1 or 3300-1) having a first non-zero optical power for light in a first polarization state;
a second polarization-dependent lens (L2 or 3300-2) having a second non-zero optical power for light in a second polarization state that is different (paragraph 282,310) from the first polarization state; and
a polarization converter switchable (2508, 3300/HWP) between a first state and a second state, wherein the polarization converter is configured to:
transmit, in the first state, light in the first polarization state; and convert, in the second state, light in the first polarization state to light in the second polarization state (see paragraphs 322). Ho also teaches the lens can be switchable lens to control the focal power (paragraph 247). 
 Oh fails to specifically disclose an embodiment wherein the second lens has a second non-zero optical power for light in the second linear polarization state.
an non-zero optical power for light in the second polarization state; and the switchable polarization converter (WP10).  Sung teaches the first and second lens having difference optical powers for different polarization states; and having a positive optical power for one state and a negative optical power for the other state in a single lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a single lens with different optical powers is known in the optics, providing different optical powers for different polarization states is taught by Sung, and it help provides quality imaging for a mixed reality HMD.
Regarding claim 17, Oh- Sung combination teaches a switch LC half wave plate as a polarization converter. However, Oh-Sung fails to specifically disclose the lens assembly of claim 16, wherein: the polarization converter includes a 90° twisted nematic liquid crystal cell; and the polarization converter is switchable between the first state and the second state based on a voltage signal applied to the 90° twisted nematic liquid crystal cell. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 18, Oh teaches the lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens include a passive or active liquid crystal lens (paragraphs 282,288).
Regarding claim 19, Oh teaches the lens assembly of claim 18, wherein the liquid crystal lens includes: a plane-convex liquid crystal lens;
a flat liquid crystal lens including tilted liquid crystal molecules, wherein the liquid crystal molecules are tilted at different angles at different areas of the flat liquid crystal lens;
a diffractive liquid crystal lens including a plurality of zones, wherein liquid crystal molecules in the plurality of zones are tilted at different angles; or a geometric-phase liquid crystal lens- see paragraphs 131,165,167,295.
Regarding claim 20, Oh teaches he lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens are positioned on a same side of the polarization converter or on different sides of the polarization converter (see figures 33b-33c).
Regarding claim 21, Oh teaches the lens assembly of claim 16, wherein the first polarization state and the second polarization state include:
linear polarizations at orthogonal polarization directions; or left-handed circular polarization and right-handed circular polarization (see figures 33A-33D and paragraphs 212,232,255).
Regarding claim 22, Oh teaches the lens assembly of claim 16, further comprising a polarizer (for example: clean up polarizer 3008)configured to polarize incident light into light in the first polarization state, wherein the first polarization-dependent lens, the second polarization-dependent lens, and the polarization converter are positioned on a same side of the polarizer. Sung also teaches the lens assembly of claim 16, further comprising a polarizer (for example: see figure 12- polarizer P10 or 3-P20)configured to polarize incident light into light in the first polarization state, wherein the first polarization-dependent lens, the second polarization-dependent lens, and the polarization converter are positioned on a same side of the polarizer.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US20180239177) in view of Machida et al (US20140340286).
Regarding claim 14, Oh teaches controlling the lenses and wave plate to transmit and reflect light; but Oh fails to specifically disclose the near-eye display of claim 1, further comprising a dimming device switchable between a first state and a second state, wherein the dimming device is configured to: transmit ambient light in the first state; and attenuate the ambient light in the second state. Machida 
Regarding claim 15, Oh teaches controlling light transmittance using LC layers. However Oh fails to specifically disclose the near-eye display of claim 14, wherein the dimming device includes: a guest-host liquid crystal light dimming element;
a polymer-dispersed liquid crystal light dimming element; or a polymer-stabilized cholesteric texture liquid crystal light dimming element. Machida teaches using a light crystal dimming element (paragraph 112). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a liquid crystal dimming element and since it is known material/device for use in a dimming element; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 3-8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulai et al (US2018017299-IDS REF) in view of Oh (US20180239177).
Regarding claim 1, Sulai et al teaches a near-eye display comprising:
a display device (255, HMD) configured to generate a first image and a second image (paragraph 25); and a first assembly of polarization sensitive lenses (see figures 2, 3, 4 and 7 for example) comprising:
a first lens (790A, 300, 400) having different optical powers for light in a first polarization state and light in a second polarization state (paragraphs 26,100);
a second lens (790B-N, 300, 400) having different optical powers for light in the first polarization state and light in the second polarization state; and
a switchable polarization converter (310,410,510,610)) configured to, after being turned on, convert light in the first polarization state to light in the second polarization state, wherein the first assembly is configured to:
form, with the switchable polarization converter turned off (in-active state), a virtual image of the first image on a first image plane of the near-eye display (paragraphs 37, 60); and
different optical powers for light in a first polarization state and light in a second polarization state; a second lens having different optical powers for light in the first polarization state and light in the second polarization state.
In the same field of endeavor, Oh teaches a near-eye display comprising:
a display device (HMD) configured to generate a first image and a second image (colored virtual images and/or real world images to the user); and a first assembly of polarization sensitive lenses (see figures 26 and 33 for example) comprising:
a first lens (L1 or L2 or 3300-1 or 3300-2) having different optical powers for light in a first polarization state and light in a second polarization state (paragraphs 241,247,288);
a second lens (L1 or L2 or 3300-1 or 3300-2 having different optical powers for light in the first polarization state and light in the second polarization state (paragraphs 242,247,288); and
a switchable polarization converter (2508, 3300/HW)configured to, after being turned on, convert light in the first polarization state to light in the second polarization state, wherein the first assembly is configured to:
form, with the switchable polarization converter turned off, a virtual image of the first image on a first image plane of the near-eye display (for example figures 26a, 26c and 33B); and
form, with the switchable polarization converter turned on, a virtual image of the second image on a second image plane of the near-eye display, wherein the 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include different optical powers for first and second lenses, to provide a variable focus output to accommodate different users and focus/magnify virtual images in the environment/real world. 
Regarding claim 3, the near-eye display of claim 1, wherein the first assembly is further configured to form a virtual image of a third image generated by the display device on a third image plane of the near-eye display (figure 7 embodiment-paragraphs 25 and 97 of Sulai et al )
Regarding claim 4, Sulai teaches the near-eye display of claim 1, wherein: the first polarization state is a first linear polarization state (figure 4a; paragraph 45); the second polarization state is a second linear polarization state with a polarization direction orthogonal to a polarization direction of the first linear polarization state (figure 4a). However, Sulai fails to specifically disclose the first lens has a first non-zero optical power for light in the first linear polarization state and a zero optical power for light in the second linear polarization state; and
the second lens has a second non-zero optical power for light in the second linear polarization state and a zero optical power for light in the first linear polarization state.
Oh teaches the near-eye display of claim 1, wherein: the first polarization state is a first linear polarization state (paragraph 239 and 242); the second polarization state is a second linear polarization state with a polarization direction orthogonal to a polarization direction of the first linear polarization state (paragraph 242); the first lens has a first non-zero optical power for light in the first linear polarization state and a zero optical power for light in the second linear 
 However, the Sulai-Oh combination fails to specifically disclose an embodiment wherein the second lens has a second non-zero optical power for light in the second linear polarization state and a zero optical power for light in the first linear polarization state. Oh also teaches the lenses can be switchable lenses for variably controlling the focal power (paragraph 247). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Sula-Oh combination provides a variable focus lens HMD which could provide different refractive power to compensate for optical path lengths, polarization of light, environment and the users line of sight/eye convergence. 
Regarding claim 5, Sulai teaches the near-eye display of claim 4, wherein the switchable polarization converter (310) includes a switchable liquid crystal half-wave plate (see figure 3a for example). Sulai fails to specifically disclose a switchable liquid crystal half wave plate. 
Oh teaches the near-eye display of claim 4, wherein the switchable polarization converter (2508, 3300)) includes a switchable liquid crystal half-wave plate (paragraphs 220,223,287). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 6, the near-eye display of claim 4,  Sulai- Oh combination teaches wherein the switchable polarization converter includes a switchable liquid crystal polarization rotator; however, Sulai- Oh combination fails to specifically disclose the LC polarizer including a 90° twisted nematic liquid crystal cell. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Sulai teaches he near-eye display of claim 4, wherein:
the switchable polarization converter (310) is positioned between the display (255) device and the first lens (first image plane of the optical block);
the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to the second non-zero optical power (Sulai teaches a first and second image plane output from the optics which includes lenses (paragraph 25)).  Oh also teaches the near-eye display of claim 4, wherein: the switchable polarization converter (2508) is positioned between the display device (2504) and the first lens (L1); the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to the second non-zero optical power (the lenses have different focal lengths/depths).
Regarding claim 8, Sulai teaches the near-eye display of claim 4, wherein:
is positioned between the first lens and the second lens; the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to a combination of the first non-zero optical power and the second non-zero optical power. Sulai teaches a first and second image plane output from the optics which includes lenses (paragraph 25). Sulai also teaches the optics blocks are multifocal which can provide second to N image planes (paragraph 97). 
However, Sulai fails to specifically disclose the switchable polarization converter (310) is positioned between the first lens and the second lens and second image plane corresponds to a combination of the first non-zero optical power and the second non-zero optical power, 
Oh further teaches the near-eye display of claim 4, wherein: the switchable polarization converter (2508, HWP/3300) is positioned between the first lens and the second lens (for example: L1 and L2 or 3300-1 and 3300-2); the first image plane corresponds to the first non-zero optical power.  In an embodiment, the image plane is a function of combination of the elements to provide an	 image (paragraph 282).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the second image plane corresponds to a combination of the first non-zero optical power and the second non-zero optical power, since the Sulai-Oh combination teaches a HMD with a multi-focal imaging system and the location of each of the focal plane/image plane would be design choice. Additionally, it would have been obvious at the effective filing date of the claimed invention since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 23, see Examiner’s notes in claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Escuti et al (US9298041) teaches twisted nematic LC for polarization conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH